Five claimants appeal from an order of Supreme Court, Special Term, Otsego County, entered in Delaware County January 15, 1953, which rejected awards made to them by commissioners of appraisal unless claimants would stipulate to accept reduced amounts as recommended by the court. The awards were made by the commissioners for lands appropriated by the City of New York pursuant to title K of chapter 41 of the Administrative Code of that city, commonly called the Water Supply Act, involving Delaware Section 17 — Delaware County. The order appealed from confirmed various other awards made by the commissioners and also rejected certain others not involved in this appeal. The record indicates wide variances in the estimates of value and damage of witnesses for the city and the landowners, respectively, but, substantially, leaves only questions of fact to be resolved. Such determination was primarily the province of the commissioners of appraisal as was the related question of the credibility of the various witnesses under the proof presented here. There appears no justification for the substitution of the court’s judgment for that of the commissioners, who had the opportunity for careful view of the premises, the comparison of the several parcels and the opportunity of evaluating the testimony before them. The order, insofar as it applies to the awards of these elaimants-appellants, reversed on the law and the facts, and such awards of the commissioners are reinstated and confirmed, with $50 costs. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.